Citation Nr: 1547428	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an evaluation in excess 40 percent for rheumatoid arthritis. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970 and from December 1974 to March 1991.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that additional VA treatment records were associated with the claims folder in March 2013.  The RO has not considered since the claim was last adjudicated in the March 2011 statement of the case, nor has the Veteran or his representative submitted a waiver of the RO's initial consideration of that evidence.  Therefore, on remand, the AOJ should consider that evidence and readjudicate the claim in a supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2015).

In addition, the Board notes that the Veteran was last afforded an examination for his service-connected rheumatoid arthritis in May 2008.  In various correspondences, including his August 2009 notice of disagreement and May 2011 VA Form 9, the Veteran has asserted that the examination was inadequate.  He indicated that he reported to the examiner that he was having difficulty with his upper back and not his lower back and contended that the examiner did not consider his difficulty with simple tasks (e.g. going up and down stars, putting on toe, and tying his shoes).  The Veteran also indicated that the severity of his disability was getting worse each day.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected rheumatoid arthritis. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his rheumatoid arthritis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from March 2013 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of the service-connected rheumatoid arthritis.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, he or she should indicate whether the Veteran has one or two exacerbations a year in a well-established diagnosis; symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or, constitutional manifestations with active joint involvement that are totally incapacitating.

In addition, the examiner should indicate if the Veteran has any limitation of motion or ankylosis of the affected joints.  Limitation of motion should be objectively confirmed by findings such as swelling, muscle spasm, or painful motion. 

The examiner should identify and describe any other symptoms and manifestations associated with the Veteran's rheumatoid arthritis.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




